DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 10/21/2021.  The arguments set forth are addressed herein below.  Claims 2 and 4-10 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 2 and 4-8 have been amended.  No new matter appears to have been entered.
Claims 5 and 6 have been amended, as per the discussion during the interview dated 10/05/2021, and are sufficient to overcome the corresponding 35 USC 112 rejection.  The corresponding 35 USC 112 rejection of the claims has been withdrawn. 
Reasons for Allowance
Claims 2 and 4-10 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a gaming-machine processor that is configured to transmit insertion information representing an insertion amount of the game value and an insertion time thereof and payout information representing a payout amount of the game value paid out and a payout time thereof in association with the information-card identification information for 
wherein the information processing device includes an information-processing-device processor that is configured to determine the presence of a fraudulent act based upon the insertion information and the payout information in the gaming machine associated with the information-card identification information for the given information card;
wherein the information-processing-device processor is configured to issue a fraud alert when information including 1) a number of times a fraudulent act is detected in association with the information-card identification information for the given information card and 2) a cumulative insertion amount of the game value associated with the information-card identification information for the given information card exceeds predetermined conditions; and
wherein the information-processing-device processor is further configured such that if the information card is a non-member information card, the information-processing-device processor determines the presence of the fraudulent act using continuous game information and acquired-image data associated with a player using the non-member information card” (substantially encompassed by independent claims 5 and 6).
Claims 2 and 4-10 are allowed for the reasons stated above.  Additionally, claims 2 and 4-10 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 10/21/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715